Title: To James Madison from Daniel Parker, 21 September 1813
From: Parker, Daniel
To: Madison, James


War Office September 21st. 1813
Communications of which the enclosed are copies have been transmitted to the Secretary of War.
On examining the memoranda of September 6th. which was sent the same day, it is presumed the Secretary will ask the President to direct the Secretary of the Treasury to make an additional advance for the use of the War Dept. for the month of September.
Fearing the letter of the Secy. of War may not reach the President in time to have the money ordered before the end of the month D. Parker takes the liberty to request the attention of the President of the UStates to Mr. Sheldon’s note of the 16th. a copy of which is enclosed.
Should the President think proper to direct the Secretary of the Treasury to make an additional allowance of Five hundred & twenty eight thousand dollars for the use of the War Dept. for the month of September it would be a great and necessary accommodation.

Nothing of importance has been received at the War Office of late date. Mr. Parker hopes the President will do him the honor to accept the new assurances of his very great respect and regard.
